PER CURIAM.
The appellant (wife) apparently sought relief via Rule 60(b), Alabama Rules of Civil Procedure, from a judgment of divorce. The divorce decree was entered some three years prior to the appellant’s Rule 60(b) motion.
The appellant, who appeals pro se, has failed to substantially comply with Rule 28, Alabama Rules of Appellate Procedure. This court has no alternative but to affirm. Melton v. Jackson, 284 Ala. 253, 224 So.2d 611 (1969); 2A Ala.Digest, Appeal & Error, Key No. 758.1 (1982).
AFFIRMED.
All the Judges concur.